DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotler et al. (US 2017/0210142).
Kotler et al. discloses a laser-induced dispensing system, comprising:
      a cartridge assembly having a supply reel for supplying a foil (FIG. 1, element 26) having a light transmissive layer (paragraph [0031]: Transparent donor foil 26) wound around the supply reel, and a take-up reel for taking up the foil (FIG. 1, elements 32);
                    a coating device for coating the foil by a donor material during a motion of the foil (FIG. 1, element 30 and paragraph [0032]: The donor supply assembly 30 coats the lower surface of foil 26 with a donor film);
     an irradiation head having optics configured for focusing a laser beam (FIG. 1, element 24 and paragraph [0032]: Optical assembly 24 directs laser beams to the foil 26); and
                    a controller, for controlling the cartridge assembly to establish the motion of the foil, and the optics to focus the laser beam onto the foil at a location downstream of an outlet of the coating device so as to release droplets of the donor material from the foil (FIG. 1: The optical laser assembly 24 is located downstream the coater 30. The laser beam induces ejection of material from the donor film onto acceptor substrate 22 (paragraph [0032])).
	Regarding to claim 2: further comprising: wherein the laser-induced dispensing system comprises a laser induced forward transfer system (paragraph [0003]).
Allowable Subject Matter
2.	Claim 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding to claim 11: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the foil comprises a sacrificial protective layer above the light transmissive layer, and wherein the cartridge assembly comprises a lift off reel for lifting off the sacrificial protective layer during the supply of the foil is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 12: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the foil comprises a heat conducting layer below the light transmissive layer for transferring heat to the donor material is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claim 13 is allowed because they depend directly/indirectly on claim 12.
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853